SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarter EndedJune 30, 2011 Commission File No. 1-9399 RESEARCH FRONTIERS INCORPORATED (Exact name of registrant as specified in charter) Delaware 11-2103466 (State of incorporation or organization) (IRS Employer Identification No.) 240 Crossways Park Drive, Woodbury, N.Y. 11797 (Address of principal executive offices) (Zip Code) (516) 364-1902 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [X] Non-accelerated filer [ ] Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [ ] No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: As ofAugust 8, 2011, there were outstanding 18,544,355 shares of Common Stock, par value $0.0001 per share. RESEARCH FRONTIERS INCORPORATED Consolidated Balance Sheets June 30, 2011 Assets (Unaudited) December 31, 2010 Current assets: Cash and cash equivalents $ $ Short term investments Royalty receivables, net of reserves of $92,723 and $162,723 Prepaid expenses and other current assets Note receivable SPD Control Systems Total current assets Fixed assets, net Note receivable SPD Control Systems Deposits and other assets Total assets $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ $ Deferred revenue Accrued expenses and other Total liabilities Commitments and Contingencies Shareholders' equity: Capital stock, par value $0.0001 per share; authorized 100,000,000 shares, issued and outstanding 18,544,355 and 18,281,973 shares, respectively Additional paid-in capital Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying notes to consolidated financial statements. 2 RESEARCH FRONTIERS INCORPORATED Consolidated Statements of Operations (Unaudited) Six months ended Three months ended June 30, 2011 June 30, 2010 June 30, 2011 June 30, 2010 Fee income $ Operating expenses Research and development Operating loss ) Net investment income Net loss $ ) $ ) $ ) $ ) Basic and diluted Net loss per common share $ ) $ ) $ ) $ ) Basic and diluted weighted average number of common shares outstanding See accompanying notes to consolidated financial statements. 3 RESEARCH FRONTIERS INCORPORATED Consolidated Statements of Cash Flows (Unaudited) Six months ended June 30, 2011 June 30, 2010 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock-based compensation Recovery of uncollectible royalty receivable ) ) Changes in assets and liabilities: Royalty receivables Prepaid expenses and other assets Deferred revenue Accounts payable and accrued expenses ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of fixed assets ) ) Purchase of short term investments ) Net cash used in investing activities ) ) Cash flows from financing activities: Net proceeds from issuance of common stock Net proceeds from the exercise of options/warrants Net cash provided by financing activities Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ $ See accompanying notes to consolidated financial statements. 4 RESEARCH FRONTIERS INCORPORATED Notes to Consolidated Financial Statements
